                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 GREGORY JOHNSON                                   :           CIVIL ACTION
                                                   :
    v.                                             :           No. 19-1953
                                                   :
 FARM JOURNAL, INC.                                :

                                             ORDER

         AND NOW, this 1st day of August, 2019, upon consideration of Plaintiff Gregory

Johnson’s Motion for Preliminary Injunction Regarding his Advancement Claims, Defendant

Farm Journal, Inc.’s Motion to Transfer Venue to the Western District of Missouri or, in the

Alternative, to Dismiss, the responses in opposition thereto, the replies in support thereof, and the

parties’ presentations at the May 21, 2019, oral argument, and for the reasons set forth in the

accompanying Memorandum, it is ORDERED:

         1.     Johnson’s Motion for Preliminary Injunction Regarding his Advancement Claims

(Document 8) is DENIED.

         2.     Farm Journal’s Motion to Transfer Venue to the Western District of Missouri or, in

the Alternative, to Dismiss (Document 13) is GRANTED in part and DENIED in part. The Motion

is GRANTED insofar as Johnson seeks transfer of this case to the United States District Court for

the Western District of Missouri pursuant to 28 U.S.C. § 1404(a). The balance of the motion is

DENIED.

         The Clerk of Court is directed to TRANSFER the above-captioned case to the United States

District Court for the Western District of Missouri.
    BY THE COURT:



    /s/ Juan R. Sánchez
    Juan R. Sánchez, C.J.




2
